Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00302-CR

                                         Arturo Neri PRADO,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the 216th Judicial District Court, Gillespie County, Texas
                                        Trial Court No. 4217
                            Honorable Stephen B. Ables, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 2, 2014

DISMISSED FOR WANT OF JURISDICTION

           On February 6, 2007, Appellant Arturo Neri Prado was sentenced to forty-three years in

the Institutional Division of the Texas Department of Criminal Justice in trial court cause number

4217. Appellant’s notice of appeal was due not later than March 9, 2007. See TEX. R. APP. P.

26.2(a); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Appellant filed his notice

of appeal on April 17, 2014.

           Absent a timely-filed, written notice of appeal of a criminal conviction, this court lacks

jurisdiction over the appeal. Olivo, 918 S.W.2d at 522 (“A timely notice of appeal is necessary to
                                                                                04-14-00302-CR


invoke a court of appeals’ jurisdiction.”); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App.

1988). On May 13, 2014, this court issued an order directing Prado show cause why this appeal

should not be dismissed for want of jurisdiction. Appellant’s response, filed on June 17, 2014

provides “[n]either Appellant nor his counsel can show cause why this appeal should not be

dismissed for want of jurisdiction.”

       This appeal is dismissed for want of jurisdiction.


                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-